IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 96-20940
                          Conference Calendar



JOE GAMBOA RODRIGUEZ,

                                           Plaintiff-Appellant,


versus

DESSIE CHERRY et al.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-3831
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Joe Gamboa Rodriguez, #648878, moves this court for leave to

proceed in forma pauperis on appeal from the dismissal of his

civil rights complaint.    On January 9, 1997, Chief Judge Politz

ordered Rodriguez to file an affidavit for leave to proceed IFP

on appeal pursuant to the Prison Litigation Reform Act of 1995

(PLRA).   The order held Rodriguez’s appeal in abeyance for 30

days pending payment of the $105 filing fee or submittal of the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20940
                               - 2 -

required documents pursuant to the PLRA.   Rodriguez timely

responded; however, the financial documentation submitted by

Rodriguez does not comply with the requirements imposed by the

PLRA because he did not submit a signed affidavit attesting to

his assets owned, nor did Rodriguez submit information regarding

his prison trust account for the period required.    See § 1915(a).

Accordingly, Rodriguez’s motion for leave to proceed IFP on

appeal is DENIED, and his appeal is dismissed for want of

prosecution.   See Fifth Circuit Rule 42.3.   Should Rodriguez wish

to reinstate his appeal, he is instructed to pay the $105 filing

fee to the clerk of the district court within 30 days from the

date of this order.

     MOTION DENIED.   APPEAL DISMISSED.